EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sujin Park on June 02, 2022.
The application has been amended as follows: 
1.  (currently amended):  A device for measuring glycated hemoglobin, comprising;
 a separable cassette,
 a cassette accommodation part configured to accommodate the cassette, and
a driving unit configured to apply an external power to the cassette, 
wherein the separable cassette comprises 
a cartridge which includes a first storage zone for storing a first reagent, a second storage zone for storing a second reagent, and a blood sampling unit capable of injecting a blood sample into the cassette, the cartridge being configured to be inserted into the cassette, wherein the blood sampling unit is integrally formed with the cartridge and is located between the first storage zone and the second storage zone to divide an inner space within the cartridge into the first storage zone and the second storage zone; 
an insertion guide unit for guiding an insertion direction when the cartridge is inserted into the cassette and located between the first storage zone and the second storage zone;
a first measurement zone in which the blood sample reacts with the first reagent to measure an amount of total hemoglobin; and 
a second measurement zone in which the reacted blood sample reacts with the second reagent to measure an amount of glycated hemoglobin, 

	
wherein the driving unit is configured to rotate the cassette by applying the external power such that, as the cassette rotates by a first predetermined angle or more relative to [[the]] a horizontal axis of the cassette in a first direction, the first reagent leaks from the first storage zone and moves to the first measurement zone, or as the cassette rotates by a second predetermined angle or more relative to the horizontal axis of the cassette in a second direction opposite to the first direction, the second predetermined angle being opposite to the first predetermined angle, the second reagent leaks from the second storage zone and moves to the second measurement zone, and 
wherein the cassette further comprises: 
a first leakage hole, which is a passage through which the first reagent leaks out, the first leakage hole being provided on an upper side of the first storage zone; and
a second leakage hole, which is a passage through which the second reagent leaks out, the second leakage hole being provided on an upper side of the second storage zone, the first leakage hole and the second leakage hole being opposite to each other with respect to the insertion guide unit.

2. 	(currently amended):  The device for measuring glycated hemoglobin according to claim 1, wherein, in the cartridge that is inserted into the cassette, the first storage zone is located closer to the first measurement zone and the second measurement zone than the second storage zone.

3. 	(currently amended):  The device for measuring glycated hemoglobin according to claim 2, wherein the first measurement zone is located at a lower level than the second measurement zone.

4-5. 	(cancelled).

6. 	(currently amended):  The device for measuring glycated hemoglobin according to claim 1, wherein the cartridge further comprises a leakage preventing unit which is disposed at one end of the first storage zone and the second storage zone, respectively, to prevent the first reagent and the second reagent from leaking out, and is removed from the cartridge when the cartridge is inserted into the cassette.

7. 	(canceled).

8. 	(currently amended):  The device for measuring glycated hemoglobin according to claim 6, wherein the leakage preventing unit is removed by a removing part which is disposed in an inlet port of the cassette.

9. 	(currently amended):  The device for measuring glycated hemoglobin according to claim 1, wherein the first reagent leaks from the first storage zone when the cassette rotates I 0-130° in the first direction based on the horizontal axis of the cassette.

10. 	(currently amended):  The device for measuring glycated hemoglobin according to claim 1, wherein the second reagent leaks from the second storage zone when the cassette rotates 10-130° in the second direction based on the horizontal axis of the cassette.

11. 	(currently amended):  The device for measuring glycated hemoglobin according to claim 1, wherein the cassette further comprises a delivery guide unit for guiding for the blood sample, the first reagent, or the second reagent, to move to the first measurement zone or the second measurement zone.
12. 	(currently amended):  The device for measuring glycated hemoglobin according to claim 1, wherein the cassette further comprises a sample absorption unit which is located at one end of the second measurement zone to absorb the measured blood sample and sample.

13. 	(currently amended):  The device for measuring glycated hemoglobin according to claim 1, wherein the cassette further comprises an optical window from which light received from an external optical sensor is reflected.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the examiner believes the Ledden (WO 2018/017332) remains the closest prior art to the claimed invention.  However, the Ledden and the other known prior art does not teach or suggest, in particular, wherein the driving unit is configured to rotate the cassette by applying the external power such that, as the cassette rotates by a first predetermined angle or more relative to a horizontal axis of the cassette in a first direction, the first reagent leaks from the first storage zone and moves to the first measurement zone, or as the cassette rotates by a second predetermined angle or more relative to the horizontal axis of the cassette in a second direction opposite to the first direction, the second predetermined angle being opposite to the first predetermined angle, the second reagent leaks from the second storage zone and moves to the second measurement zone, and wherein the cassette further comprises: a first leakage hole, which is a passage through which the first reagent leaks out, the first leakage hole being provided on an upper side of the first storage zone; and a second leakage hole, which is a passage through which the second reagent leaks out, the second leakage hole being provided on an upper side of the second storage zone, the first leakage hole and the second leakage hole being opposite to each other with respect to the insertion guide unit.  Note that all functional/ process language in all of the instant claims have been given full patentable weight and consideration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kathryn Wright/Primary Examiner, Art Unit 1798